Citation Nr: 1715376	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  11-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable rating for a fracture of the spinous process, L2-L3, and any related residuals.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The case was initially before the Board in August 2013, at which time the Board denied a compensable evaluation for the Veteran's back disability.  The Veteran filed an appeal of the Board's decision to the United States Court of Appeals for Veteran Claims.  In August 2014, the Court granted the Veteran's representative and VA General Counsel joint motion for remand (JMR), and remanded the case to the Board for further action. 

The Board subsequently remanded the claim in November 2014 and again in July 2016.  The case has since returned to the Board.  


FINDING OF FACT

On February 7, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a compensable rating for a fracture of the spinous process, L2-L3, and any related residuals.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal has been met for the claim for entitlement to a compensable rating for a fracture of the spinous process, L2-L3, and any related residuals.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

On February 7, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran expressing his desire to withdraw his appeal.

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2016).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id.  Appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  Id.  

The Veteran's notification containing his request to withdraw the issue has been reduced to writing, and it contains his name and claim number.  See Statement in Support of Claim received February 7, 2017; Letter from the Veteran's Representative received February 7, 2017.  The Board has not yet issued a decision concerning the issue on appeal, thus the criteria are met for withdrawal of the claim.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).  Accordingly, further action by the Board on these issues is not appropriate and the appeal should be dismissed.  Id.  

ORDER

The claim of entitlement to a compensable rating for a fracture of the spinous process, L2-L3, and any related residuals, is dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


